DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this Application after final rejection.  Since this Application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 4/25/2022 has been entered.
Formal Matters
Applicant's amendment and response dated 4/25/2022, which amended claim 1 and cancelled claims 11 and 12, has been entered into the record.  Claims 1-10 are pending and have been examined on the merits.  References not included with this Office Action can be found in a prior Action. 

Claim Rejections - Withdrawn
The rejection of claims 11 and 12 under 35 U.S.C. § 112(a), written description, has been withdrawn in view of the cancellation of these claims 
The rejection of claims 11 and 12 under 35 U.S.C. § 103 as being unpatentable over Mauck et al. (U.S. PGPUB 2012/0093717; 2012), taken in view of El-Kurdi et al (U.S. PGPUB 2008/0208323; 2008) and Sanders et al. (U.S. PGPUB 2003/0211130; 2003) has been withdrawn in view of the cancellation of these claims.
Claim Rejection - 35 U.S.C. § 112 – Written Description
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL. - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection has been maintained.
Claim 1 is directed to a method of improving wound healing which comprises applying to a wound a scaffold comprising a first polymeric electrospun fiber “consisting of” a first material and a second polymeric electrospun fiber “consisting of” a second material, where the first material and the second material are co-electrospun, the first material comprises polyglycolide, and the second material comprises poly (lactide-co- caprolactone),where both first and second materials have a diameter from about 0.5 μm to about 5μm.  Further, both first and second materials are each configured to completely degrade within a first and second period of time (respectively) in PBS at about 37°C, where the first period of time is within 1 week, while the second period of time is within about 24 weeks. 
That is, claim 1 has the first and second polymeric electrospun fiber materials defined entirely by their respective degradation properties, where Applicant has not shown possession over the entire genus of such first and second polymeric electrospun fiber materials with such degradation rates. 
As noted in MPEP § 2163 (II)(A)(3)(a)(ii):
For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A “representative number of species” means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”).

It is additionally noted in in MPEP § 2163.02
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways.  An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.”  In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989).  Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.”  Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The specification as originally filed indicates the use of a multi-component electrospun fiber scaffold in any shape may achieve three key attributes of precisely controlling the degradation profile, increasing the scaffold porosity as a function of time to facilitate cellular infiltration, and transferring biomechanical loads (paragraph 111).  
There are six examples within the originally filed specification, where it appears only three (Examples 1-3) indicate that polyglycolide (PGA) and poly (lactide-co-caprolactone) (PLCL) are utilized in a 1:1 weight ratio in a scaffold.  The examples do not describe any degradation rate information for these electrospun polymers, as well as not describing any parameters (e.g., proportion in view of fiber diameter, mesh thickness, density and/or porosity) that were varied to produce such electrospun polymers with the claimed degradation times.
Upon further review, the originally filed specification only describes the first and second polymeric electrospun polymeric materials with respect to differences in degradation rate (i.e., faster or slower; first polymer degradation rate 3-27 times faster than the second polymer, etc.; paragraphs 7-11 and 93-100) of the scaffold composition.  
The originally filed specification also describes that a polymeric electrospun fiber may have a degradation rate that may be defined in a number of ways, including by the amount of time (e.g., 1 day to 24 months) the fiber takes to degrade completely when exposed to a bodily tissue or fluid (paragraph 87).  Further, the originally filed specification describes that the degradation rate of a polymeric electrospun fiber may be defined, for example, by the amount of fiber mass lost per unit of time (e.g., an hour, a day, a week, or a month) or defined by the loss of strength of the fiber per unit of time.(paragraph 88).  
It is noted that the above from the originally filed specification describes the degradation rate functionally with respect to the completed scaffold rather than the individual polymeric electrospun fiber materials (i.e., first and second polymeric electrospun fibers) which each have their own respective degradation rates.
It is additionally noted that Applicant has not sufficiently described within the originally filed specification a structure-function relationship where one can reasonably predict the properties of a species (e.g., degradation rates or degradation profile) given its structure.
Applicant is claiming a broad genus of polymeric electrospun fibers for the first and second polymeric electrospun fiber materials within the claimed scaffold, each with a claimed degradation rate for each polymeric electrospun fiber.  The specification does not describe a representative number of species of polymeric electrospun fibers that degrade at the claimed particular rates that encompasses the entire genera of polymeric electrospun fibers with the respective degradation rates within the claims.  It is known in the tissue engineering arts that there are other ways to achieve polymeric electrospun fiber degradation profiles that are not discussed in the specification.
Murthy et al. (Polymer Science: A Comprehensive Reference, Vol. 9, pp. 547-560; 2012) teaches that the chemical composition of synthetic polymers used in medicine varies greatly, nevertheless their basic mechanisms of degradation are surprisingly similar, occurring via hydrolysis by water (page 547, column 1, paragraph 1).  Murthy teaches that hydrolysis rates of polyesters used for drug delivery and medical applications vary over a range of conditions, both in vitro and in vivo (page 547, column 2, paragraph 1).  Polyesters hydrolyze by water hydrolysis, which can be catalyzed by base, acid, or enzymes (page 547, column 2, paragraph 1).  Most of the synthetic polyesters are hydrophobic and water-insoluble, where for these types of polymers, an additional variable is introduced into the hydrolysis mechanism, that is, the diffusion of water into the polymer matrix (page 547, column 2, paragraph 2).  Water-insoluble polymers degrade by two different hydrolysis mechanisms, bulk erosion and surface erosion, where bulk erosion indicates that the polymer matrix is hydrolyzing throughout the matrix simultaneously and implies that the rate of water diffusion into the matrix is faster than the rate of the hydrolysis reaction, while surface erosion indicates that the matrix hydrolyzes from the surface only, and sheds off layers of degradation products, similar to peeling layers of an onion (page 547, column 2, paragraph 2).  
Murthy also teaches that polyesters also undergo acid-catalyzed hydrolysis, where the hydrolysis products of esters are themselves acidic, and, therefore, esters can have autocatalytic degradation properties (page 550, column 1, paragraph 2).  Polyester matrices that undergo bulk erosion frequently generate highly acidic microenvironments within the matrix, due to the slow diffusion of the liberated acid from the matrix, where this buildup of acidic degradation products can further catalyze the degradation of the polymer as well as harm encapsulated agents and surrounding tissues in vivo (page 550, column 1, paragraph 2).  The hydrolysis of typical aliphatic polyesters such as poly(lactic acid) (PLA) and poly(ε-caprolactone) (PCL) in water, without any external catalysis, has been reported to be autocatalyzed by the carboxyl groups generated from hydrolysis and its rate is proportional to the concentrations of carboxyl groups, ester groups, and water (page 550, column 1, paragraph 2).  
Murthy further teaches that the majority of polymers used in biomaterials are water-insoluble, therefore, the rate at which water diffuses into the polymer matrix is a key step in determining the rate of polyester hydrolysis (page 550, column 2, paragraph 3).  The crystallinity of a solid polymer is a major factor influencing the rate at which water diffuses into the polymer structure (page 550, column 2, paragraph 3).  For example, the degradation profile of semicrystalline solution–cast PCL films to that of amorphous cross-linked PCL networks was compared, where after 364 days of exposure to phosphate-buffered saline (PBS), pH 7.4, the amorphous cross-linked PCL networks lost a significantly greater amount of weight and released over twice as much of their monomer (page 550, column 2, paragraph 3).  Interestingly, although amorphous polymer matrices are initially more vulnerable to hydrolytic degradation, during the course of hydrolysis, amorphous regions can transform into crystalline domains and thus become more resistant to hydrolysis (page 551, column 2, paragraph 2). 
That is, Murthy indicates that such parameters involving the polymeric matrix (e.g., water solubility, hydrophobicity, crystallinity, etc.) have to be consider with regard to the degradation profile for the individual first and second polymeric electrospun polymer fiber within the scaffold.  The originally filed specification does not describe such considerations for the first and second polymeric electrospun fiber materials. 
Kumar et al. (International Journal of Polymer Science, Vol. 2011, ID 290602, pp. 1-19) teaches that with regard to degradation rates for polymeric scaffolds, scaffold degradation can occur through mechanisms that involve physical or chemical processes and/or biological processes that are mediated by biological agents, such as enzymes in tissue remodeling (page 10, column 2, paragraph 1).  Degradation results in scaffold dismantling and material dissolution/resorption through the scaffolds bulk and/or surface types of degradation (page 10, column 2, paragraph 1).  Polymeric scaffolds that undergo bulk degradation tend to break down the internal structure of the scaffold thus reducing the molecular mass (page 10, column 2, paragraph 1).  Biodegradation of polymeric biomaterials involves cleavage of hydrolytically or enzymatically sensitive bonds in the polymer leading to polymer erosion, where the biodegradation rate of a polymer depends mainly on the intrinsic properties of the polymer, including the chemical structure, the presence of hydrolytically unstable bonds, the level of hydrophilicity/hydrophobicity, crystalline/amorphous morphology, glass transition temperatures (Tg), the copolymer ratio, and the molecular weight (page 10, column 2, paragraph 1; emphasis added). 
That is, Kumar indicates that that the above parameters would need to be considered with regard to the degradation rate profile for the individual first and second polymeric electrospun polymer fiber within the scaffold.  The originally filed specification does not describe such considerations for the first and second polymeric electrospun fiber materials. 
Additionally, it is noted that Rypacek et al. (U.S. Patent No. 7,160,592; 2007) indicatesfor polymeric coatings for medical devices that polymers used nclude lactone homopolymers, examples of which include poly(L-lactide), poly(D-lactide), polyglycolide, poly(epsilon-caprolactone), poly(p-dioxanone, poly(dioxepanone), poly(trimethylene carbonate) statistical copolymers of lactones, and other combinations of lactones that can be typically derived from lactone monomers (column 25).   
These copolymers can be made with different ratios of the co-monomers, where both the homopolymers and copolymers can be used in different molecular-weight ranges (column 25).  Such polymeric layers can also include a block copolymer containing at least one polylactone block where typical examples of compositions of suitable block copolymers comprise polylactide/polycaprolactone, polylactide/poly (ethyleneoxide), polycaprolactone/polybutadiene, polycaprolactone/poly(ethylene oxide), polylactide/poly(amino acid) (column 25).   The block copolymers can exhibit different ratios of block lengths, different numbers of blocks, and different molecular weights (column 25).  Rypacek  also indicates that the properties of copolymers may vary with different ratios of co-monomers in the copolymers as well as they may vary with molecular weight (column 25). 
In other words, the polymers utilized in the claim will also vary based on the molecular weight of each polymer, which will also effect the degradation rate of the polymer chosen.
In view of the above, the prior art establishes that there is no straight forward structure-function relationship, for the type of fibers as instantly claimed.
In view of the above, in terms of making and using the present invention, the specification does not provide sufficient written description to inform one of ordinary skill in the art that Applicant was in possession at the time the application was filed of the claimed method of improving wound healing which comprises applying to a wound a scaffold comprising a first and second polymeric electrospun fiber, where Applicant has not shown possession over the entire genus of such first and second polymeric electrospun fiber materials with such degradation rates. 
Thus, the claimed method of improving wound healing which comprises applying to a wound a scaffold comprising such a large genus of first and second polymeric electrospun fiber with the claimed degradation rates for the genera of first and second polymeric electrospun fibers within the above method is considered to be lacking written description support for the above reasons.

Response to Arguments
Applicant’s arguments (Reply, pages 9) have been fully considered and found not persuasive.  Applicant argues that based on paragraph 71, and Fig. 14, Applicant provides species within the scope of the claims (Reply pages 7-8).  Such arguments are not persuasive since the fiber material species presented are not representative of the entire genus of polymeric fibers with the claimed degradation rates.  It is noted that claim 1 is so broad that although it indicates PGA and PLCL, the claim is not limited to a specific genus of materials that is reflected in the specification.  
That is, Applicant’s example is the pure substances, PGA and PLCL, which does not support a reading of the claims where the first material is PGA mixture (plus some other PGA species with various molecular weights density, etc.) Although paragraph 71 and figure 14 there is mixed polymers, this weighs against possession since the only example the inventors have provided is pure PGA plus pure PLCL, where the claim is broader than the example since the first material comprises PGA and could also comprise something else and the mixture of the PGA  (different molecular weights) which would have a different degradation profile (this also applied to PLCL as well).  
Applicant provides a couple of polymers as species, however, the mere existence of a couple of species that fall within the scope of the claims is not enough to show possession of the entire genus within the scope of the claims.
Applicant argues that it is unclear what relevance the biodegradation rate parameters cited from the prior art have with respect to the present claims (Reply, pages 8-10).  Applicant’s arguments are not persuasive since the provided prior art (Murthy and Kumar, Rypacek, above, expressly incorporated herein) were presented in the rejection to show that Applicant had not provided any straight forward structure-function relationship, or provide one within the originally filed specification concerning the polymeric fibers and their degradation characteristics.
With regard to Applicant’s arguments regarding Murthy and Kumar, (Reply, pages 8-9), they are not persuasive since as noted in the rejection, there is a set of different factors that have to be considered whether the first polymeric fiber material will completely degrade within 1-week, as well as for the second polymeric fiber material degrades within 24 weeks (e.g., what the material is, the weight ratio, the fiber diameter, and how tightly the material was spun, molecular weight).  The cited references as well as how electrospinning is performed, are involved within the factors since the prior art teaches that there is variability in just a couple of examples of the polymeric material, while electrospinning (in view of the prior art) will effect degradation times based on how dense the fiber material is meshed together.
As noted above, Applicant has not provided a representative number of species of polymeric first and second fiber materials with their respective degradations rates.  What Applicant provides are not representative of the full genus of first and second fiber materials encompassed within the scope of the claims.  Applicant also did not provide any indication of a straight forward structure-function relationship within the specification concerning the degradation rates and the polymeric first and second polymeric fibers.
In view of the above, the rejection is maintained, and made for claims 11 and 12.

Claim Rejection - 35 U.S.C. § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Mauck et al. (U.S. PGPUB 2012/0093717; 2012; cited in the IDS filed 4/6/2020), taken in view of El-Kurdi et al (U.S. PGPUB 2008/0208323; 2008; cited in the IDS filed 4/6/2020) and Sanders et al. (U.S. PGPUB 2003/0211130; 2003; cited in the IDS dated; 4/6/2020).  This rejection has been maintained.
Regarding claims 1, 2 and 6, Mauck teaches a method of improved wound healing in which a scaffold is applied to a portion of a wound, where damaged tissues and other structures are treated (e.g., reconstitution of the load bearing role of the knee meniscus via fabrication of implantable constructs) via direct electrospinning of an entire meniscus implant (paragraph 66).  Mauck teaches an engineered fibrous scaffold compositions that comprises one or more first fibers comprising a first polymeric material (polycaprolactone (PCL)), the first polymeric material having a first rate of degradation when contacted with an fluid medium and one or more second fibers comprising a second polymeric material, the second polymeric material (polyethylene oxide) having a second rate of degradation when contacted with an fluid medium, where the second rate of degradation being faster than the first rate of degradation (i.e., a degradation rate different from the first; paragraphs 7, 52 and 86).
Mauck teaches that the polymeric fibers are produced by electrospinning, a technique well-known in the art (paragraph 53).  Electrospinning is an easily-tuned process, and the user of ordinary skill will encounter little difficulty in adapting the process to producing fibers of the desired dimensions and characteristics (paragraph 53).  Rotating nozzles and multiple nozzles can be used to achieve fiber organization within scaffolds and meshes (paragraph 53).  In view of the above, the first and second fibers are electrospun polymeric fibers, where the fibers a co-spun. 
Regarding claims 4 and 5, Mauck teaches that the compositions comprises one or more first fibers comprising a first polymeric material and one or more second fibers comprising a second polymeric material (paragraphs 7 and 86).  In view of the above, the ratio of the fibers can be 1:1 (at least one of each), 2:1, 3:1 (i.e., more than one first fiber and only one second fiber), as well as 1:2, and 1:3: (i.e., only one first fiber and more than one second fiber).  It would have been within the purview of one of ordinary skill in the art to adjust the weight ratio of the first and second electrospun polymeric fibers since Mauck teaches that the optimal degradation profile will be dictated by the user’s needs and will be easily achieved by manipulation of the polymeric materials and of process parameters, such as fiber thickness (which is controlled by, e.g., electrospinning process parameters) and the overall density of fibers (paragraph 51).  
Regarding claims 1, 7 and 8, Mauck teaches that the scaffold may be formulated such that one or more polymeric materials remain in place for days or even weeks, where if needed the polymeric materials are chosen and formulated so as to achieve faster degradation of the scaffold (paragraph 51).  Mauck also teaches that the second fibers have a second rate of degradation that is slower (i.e., longer) than the first rate of degradation (paragraph 52).
Further, Mauck teaches that the optimal degradation profile will be dictated by the user’s needs and will be easily achieved by manipulation of the polymeric materials and of process parameters, such as fiber thickness (which is controlled by, e.g., electrospinning process parameters) and the overall density of fibers (paragraph 51).  
In view of these teachings, Mauck teachings are interpreted as that the first degradation rate can be days (e.g., two days), while the second degradation rate can be weeks where weeks is interpreted to be at least one month.  Further, in light of this interpretation the first degradation rate is from 2 to 52 times higher than the second degradation rate (e.g., 31 days (1 month degradation) ÷ 2 days (degradation) = 15.5 slower than the first rate; i.e. the first rate is 15.5 times faster).
Regarding claim 8, Mauck teaches that one or more one or more first fibers are suitably intertwined with one or more second fibers which provides that the enhanced porosity that results from erosion of one fiber component of a scaffold (leaving behind the second fiber) enhances the ability of cells to infiltrate into the scaffold so as to proliferate and grow within the scaffold (i.e., the first degradation rate substantially corresponds to a cell infiltration rate; paragraph 44).
Regarding claim 9, Mauck teaches that cells may be disposed within the claimed compositions, which includes mesenchymal stem cells (paragraphs 45 and 102).
Regarding claim 1, Mauck does not teach that the second electrospun polymer fiber is poly (lactide-co-caprolactone (PLCL)).  Additionally, Mauck does not teach that the electrospun fibers have a diameter from about 0.5 µm to about 5 µm.  With regard to claim 3, Mauck does not teach that the first material is polyglycolide.  
El-Kurdi teaches bioerodible electrospun vascular graft compositions (i.e. a scaffold) that can be tubular and used for arterial (venous) graft (AVG) applications (Abstract).  El-Kurdi teaches that the polymer matrix can be used as a new vehicle for the delivery of support to AVG compositions (an implantable scaffold applied to a wound; paragraphs 27, 28 and 92).  By tuning an electrospun polymer wrap, in which active agents and/or biologicals are incorporated, to degrade at a desired rate, the rate of delivery of these support modalities could be controlled (tuning the degradation rate of the graft; paragraph 27).
Regarding claims 1-3, El-Kurdi also teaches the graft (implantable scaffold) is prepared by electrospinning the polymer fibers onto the tubular tissue, where the polymer fibers can comprise any useful bioerodible polymer composition including the fibers that comprise a polymer chosen from one or more of a poly(lactide-co-glycolide), a poly(L-lactide-co-caprolactone), a polydioxanone, a polyglycolic acid (PGA), and a polycaprolactone (paragraph 29; claims 9, 11, 45 and 51).  El-Kurdi also teaches that the degradation parameters on the constructs were tested using PBS at 37 °C (paragraph 120).  El-Kurdi also teaches that cells can be associated with the matrix (scaffold), where the one or more of cells include stems cells (e.g. mesenchymal stem cells; paragraph 30).  
Sanders teaches methods for producing implantable bioengineered tissue substitutes (Abstract).  Sanders also teaches that such tissue substitutes can be produced by forming scaffolds utilizing electrospun microfibers (Abstract, paragraphs 24, 29, 50, 51 and 68; claim 1; implantable scaffolds that are applied to a wound).  The microfibers can be made from biodegradable polymers such as poly-L-lactic acid/polycaprolactone co-polymer, polydioxanone and polyglycolic acid (paragraphs 7, 18 and 52; claim 12).  Sanders also teaches that the electrospun fibers can have diameter sizes between 1 µm to about 20 µm (paragraphs 7, 18, 48 and 51; claims 2-4).
Additionally, Sanders teaches that the diameters of the microfibers may be chosen to mimic the diameters of a structural element of a target tissue, where the dimensions of the microfibers are selected to permit the formation of a target tissue substitute that resembles the form and function of the target tissue (paragraph 48).  
Further, Sanders teaches that the mechanical properties of the polymer used to make the microfibers are also selected to permit the formation of a tissue substitute that resembles the form and function of the target tissue, where a polymer may be chosen that has material properties similar to those of the structural elements in a target tissue (paragraph 52).  Sanders also teaches that a variety of synthetic polymers may be used in the microfiber scaffolds, where virtually any synthetic polymer or mixtures of synthetic polymers may be used in the microfiber scaffold (e.g., among others, poly(lactic acid), poly(glycolic acid), poly(dioxanone), poly (ε-caprolactone) homopolymers and copolymers, etc.; paragraph 52).  Sanders also teaches that natural polymers are also useful for making the fibers, which include proteins (e.g., collagen elastin, chitosan), carbohydrates and glycosaminoglycans (paragraph 52).  
Sanders teaches that polymer stiffness is designed to decrease over time so that load is effectively transferred to the growing tissue (paragraph 54).  Use of degradable materials also avoid in vivo fibrous encapsulation in the long term (paragraph 54).  
Sanders also teaches that the microfiber scaffolds exhibit properties such as (a) promoting cell adhesion and spreading upon cell seeding, facilitating the production and assembly of extracellular matrix proteins, and (b) they produce degradation byproducts that are biocompatible in vivo (paragraph 54).
Sanders teaches that a scaffold comprises at least one array of microfibers that is designed to mimic the configuration of one or more structural elements in a target tissue (e.g., its composition or mechanical properties; paragraph 47).  Further, Sanders teaches that the degradation parameters on the constructs were tested using PBS at 37.5 °C (paragraphs 131, 158 and 185).  
In view of the above, Sanders teaches that it was known in the art to use electrospun biodegradable polymeric microfibers (with diameter sizes between 1 µm to about 20 µm) to be utilized in tissue substitutes (implantable scaffolds) that mimic the configuration of one or more structural elements in the target tissue and have properties such as promoting cell adhesion and spreading upon cell seeding.
A person of ordinary skill in the art would have been motivated to substitute the second electrospun polymer fiber of Mauck (polyethylene oxide; PEO) to the electrospun polymer fiber poly(L-lactide-co-caprolactone) from El-Kurdi and the fiber diameter size of Sanders since all the references teach electrospun polymeric implantable scaffolds, El-Kurdi teaches bioerodible electrospun vascular graft compositions (i.e., an implantable scaffold) where by tuning an electrospun polymer wrap the composition can be degraded at a desired rate and where the polymer fibers can comprise any useful bioerodible polymer composition including poly(L-lactide-co-caprolactone), while Sanders teach known electrospun biodegradable polymeric microfibers (with diameter sizes between 1 µm to about 20 µm) to be utilized in tissue substitutes (i.e., implantable scaffolds that are applied to a wound) that have properties such as promoting cell adhesion.
With regard to claim 3, in view of the above, a person of ordinary skill in the art would have been further motivated to substitute the first electrospun polymer fiber of Mauck (polyethylene oxide; PEO) to the electrospun polymer fiber polyglycolic acid (PGA) from El-Kurdi since the references teach electrospun polymeric implantable scaffolds, where El-Kurdi teaches bioerodible electrospun vascular graft compositions (i.e., an implantable scaffold), where polymer fibers can comprise any useful bioerodible polymer composition, which would include utilizing electrospun polymer PGA fibers.
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the second electrospun polymer fiber of Mauck (polyethylene oxide) to the electrospun polymer fiber poly(L-lactide-co-caprolactone) (and other claimed polymeric fibers) from El-Kurdi and using the fiber diameters of Sanders since the references all teach electrospun polymeric implantable scaffolds for wound repair purposes, that the poly(L-lactide-co-caprolactone) second polymeric fiber will provide advantages to the Mauck reference by providing an alternative secondary electrospun polymer that will broaden Mauck’s implantable scaffold applications including other graft compositions, and utilizing the fiber diameters found in Sanders, will provide scaffolds with biodegradable properties that will mimic the configuration of one or more structural elements in a target tissue (e.g., its composition or mechanical properties) and have properties such as promoting cell adhesion.
A person of ordinary skill in the art would have had a further reasonable expectation of success in substituting the first electrospun polymer fiber of Mauck (polyethylene oxide; PEO) to the electrospun polymer fiber polyglycolic acid (PGA) from El-Kurdi (as well as the other claimed polymeric fiber material) since the references teach electrospun polymeric implantable scaffolds for repair purposes, where in doing so would provide an advantage to Mauck’s method by utilizing electrospun polymer such as PGA as an alternative first electrospun polymer with a different degradation profile and broaden Mauck’s implantable scaffold applications including other graft compositions.
Regarding claims 1, 7 and 8, in view of the combined teachings of Mauck, El-Kurdi and Sanders, the scaffold would consist of a first polymeric electrospun fiber consisting of a first material (polycaprolactone; PCL, polyglycolic acid, PGA, for claim 3) and a second polymeric electrospun fiber consisting of a second material (poly(L-lactide-co-caprolactone); PLCL) with fiber diameters from 1-20 µm.  
In view of the above, since Mauck, El-Kurdi and Sanders teach a scaffold with the same biodegradable polymeric fibers with the same fiber diameters as claimed, the same polymeric fibers (PCL and PLCL, PGA and PLCL, Poly(lactide-co-glycolide) and polydioxanone) have the same degradation rates as Applicant’s polymeric fibers with the same fiber diameters.  It is noted that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference (MPEP § 2112 (II)).  Any properties exhibited by or benefits provided the composition (i.e., the same first and second polymeric electrospun fiber materials as Applicant) is inherent and is not given patentable weight over the prior art.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01(II).  
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising” (i.e., “[a] method…comprising: applying…a scaffold comprising”) which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
In view of this, precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments (Reply, pages 9-11) have been fully considered and found not persuasive.  It is again noted that in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  One reference need not teach what has already been taught by the other references.  That is, the rejection is based on the combined teachings from Mauck, El-Kurdi and Sanders.  
With regard to Applicant’s argument concerning the degradation characteristic for the first and second polymeric fiber in PBS (Reply, pages 10-12), this is not found persuasive since what Applicant is arguing is a functional limitation.  As noted above, the combined teachings from Mauck, El-Kurdi and Sanders provide such degradation testing characteristics within PBS and provide for the same polymeric fibers within a scaffold.  In view of the combined teachings from Mauck, El-Kurdi and Sanders and the provided rationale for obviousness, Mauck, El-Kurdi and Sanders teach the corresponding structural characteristics within the claims.
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Mauck, El-Kurdi and Sanders, as applied to claims 1-9, further in view of Weiss et al. (U.S. Patent No. 6,143,293; 2000; of record).  This rejection has been maintained.
The teachings of Mauck, El-Kurdi and Sanders, above, are herein relied upon.
Although Mauck, El-Kurdi and Sanders teach the above method for improved wound healing, including seeding the scaffold with at least one biological cell, Mauck, El-Kurdi and Sanders do not teach that the scaffold is soaked in a treatment selected from the group consisting of platelet-rich plasma, bone marrow, stromal vascular fraction, and combinations thereof.
Weiss teaches three dimensional multilayer scaffolds for tissue generation (Abstract; claim 1).  Weiss teaches that the three dimensional multilayer scaffold (comprising PGA fibers) can be seeded with living cells, bone marrow cells, mesenchymal stem cells (claims 6 and 7; column 1, lines 45-55; column 2, lines 14-19; column 11, line 41).  Weiss teaches that harvested bone marrow was mixed with 4 cc of heparinized tissue culture medium in a test tube, and centrifuged for three minutes, where some of the supernatant was discarded to concentrate the cell number (column 11, lines 58-62).  
Weiss then teaches that individual subsections of the scaffold material were then soaked in the bone marrow cell suspension by placing the scaffold subsections individually in a test tube containing the cell suspension, where the test tube was capped, and a vacuum was created by drawing air out of the test tube which speeds and improves diffusion of cells deeply into the scaffold (column 11, line 64, to column 12, line 4).  Also Weiss teaches that when a hydrophilic scaffold material is used, it may be useful to pre-soak the scaffold in blood serum in order to improve adherence of the seeded cells to the scaffold (column 12, lines 5-8).
A person of ordinary skill in the art would have been motivated to add to the method of Mauck, El-Kurdi and Sanders a treatment step from Weiss where the scaffold is soaked in bone marrow since all the references teach polymeric scaffolds that are seeded with cells, while Weiss teaches soaking the scaffold in bone marrow will facilitated seeding of the scaffold and additionally teaches that the addition of a vacuum to the soaking improves diffusion of cells deeply into the scaffold.
A person of ordinary skill in the art would have had a reasonable expectation of success in adding to the method of Mauck, El-Kurdi and Sanders a treatment step from Weiss where the scaffold is soaked in bone marrow since all the references teach polymeric scaffolds that are seeded with cells and in doing so will provide an advantage to the Mauck, El-Kurdi and Sanders by providing the scaffold an enriched scaffold that has improved diffusion of cells deep within the scaffold.
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising” (i.e., a method…comprising: applying…a scaffold comprising) which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
In view of this, precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
With regard to Applicant’s arguments concerning this rejection under 35 U.S.C. § 103 (Reply, page 9), Applicant relies on arguments from the rejection of Mauck, El-Kurdi and Sanders, above, to argue this rejection.  Therefore, the response set forth above for the rejections based on Mauck, El-Kurdi and Sanders, above, also applies to this rejection.
Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631